DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed August 27, 2021 has been considered.

Drawings
The drawings filed November 20, 2020 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
Claim 9 recites the limitation “the chair being configured such that the left and right springs collectively support the entire weight of the left and right frames and the pliant membrane with the left and right frames in the expanded position and with a user seated on the seating surface” in lines 27 to 29.  It can be seen in the drawings (e.g. Figures 1 and 3) that the left and right springs (210, 310) are supported at their undersides by left and right bases, respectively.  As the springs are supported by bases, it does not appear that the springs are capable of collectively supporting the entire weight of the left and right frames and the pliant membrane with the left and right frames in the expanded position and with a user seated on the seating surface, without the bases.  It appears that if the bases were removed from their supporting configuration under the springs, the chair would no longer have the structural stability to support the frames.  As such, it is not clear how the shown invention is capable of meeting the cited limitation.  In view of the present claim language, enablement is lacking.  The remaining claims are rejected as each depends from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The remaining claims are indefinite, as each depends from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al (5004259) in view of Glass (2675057).
The primary reference shows all claimed features of the instant invention with the exception of the chair being foldable and having a plurality of cross supports being operatively pivotally connected to the left and right frames to enable movement of the left and right frames between an expanded position and a collapsed position, wherein in the expanded position the left frame is spaced from the right frame at a first distance, and in the collapsed position the left frame is spaced from the right frame at a second distance, the second distance being less than the first distance (claim 1); wherein the plurality of cross supports comprise a pair of cross supports pivotally attached to each other in a crossed manner (claim 7); wherein the plurality of cross supports further comprises a plurality of linkages (claim 8).

Regarding claim 2, note the left base comprises a left base support (left ½ of 45, left 46), the left frame comprises a left frame support (left ½ of 47, left 48), the right base comprises a right base support (right ½ of 45, right 46), and the right frame comprises a right frame support (right ½ of 47, right 48).  See Figure 3.
Regarding claim 3, note the left spring is fixedly secured to the left base support and the left frame support, and the right spring is fixedly secured to right base support and the right frame support.  See Figure 3.
Regarding claim 4, note the left spring constitutes a plate or a bar, and the right spring constitutes a plate or bar.  Note “leaf springs 49”, as set forth in line 21 of column 4.  Also note Figure 3.
Regarding claim 5, note the left base comprises a left front ground support (left 14) and a left rear ground support (13); the right base comprises a right front ground support (right 14) and a right rear ground support (right 13).
Regarding claim 6, note the left spring is fixedly secured to a forward portion of the left base and fixedly secured to a forward portion of the left frame; and the right spring is fixedly secured to a forward portion of the right base and fixedly secured to a forward portion of the right frame.  See Figures 2 and 3.
The secondary reference teaches configuring a chair as foldable (see line 3 of column 1) and having a plurality of cross supports (front 40, 40, 46, 46 and rear 40, 40, 46, 46) being operatively pivotally connected to left and right frames (7, 7) to enable movement of the left and 
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the chair as foldable, and adding a plurality of cross supports that are operatively pivotally connected to the left and right frames to enable movement of the left and right frames between the use or expanded position and a collapsed position, wherein in the expanded position the left frame is spaced from the right frame at a first distance, and in the collapsed position the left frame is spaced from the right frame at a second distance, the second distance being less than the first distance (claim 9); wherein the plurality of cross supports comprise a pair of cross supports pivotally attached to each other in a crossed manner (claim 15); wherein the plurality of cross supports further comprises a plurality of linkages (claim 16).  This modification conventionally provides the chair with a folding or collapsing capability, which enhances storage or transport of the chair when not in use.

Claims 9-21, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al (5004259) in view of Glass (2675057).
The primary reference shows all claimed features of the instant invention with the exception of the chair being foldable and having a plurality of cross supports being operatively pivotally connected to the left and right frames to enable movement of the left and right frames between an expanded position and a collapsed position, wherein in the expanded position the 
In the primary reference, note a chair (10) comprising: a left frame (left 35, left 48, left ½ of 47); a right frame (right 35, right 48, right ½ of 47); a left base (left 22, left 46, left ½ of 45, left 20, left 32, left 33, left 14, left 21, left 31, left 13), a right base (right 22, right 46, right ½ of 45, right 20, right 32, right 33, right 14, right 21, right 31, right 13), a left spring (49); a right spring (49); and a pliant membrane (36); the left spring extending from the left base to the left frame (see Figure 7), the left spring being configured to deflect relative to the left base and relative to the left frame to enable back and forth movement of the left frame relative to the left base between a left frame first position (broken lines) and a left frame second position (solid lines); the right spring extending from the right base to the right frame (see Figure 7), the right spring being configured to deflect relative to the right base and relative to the right frame to enable back and forth movement of the right frame relative to the right base between a right frame first positon (broken lines) and a right frame second position (solid lines); the pliant membrane being operatively connected to portions of the left and right frames such that in the use (equivalent to an expanded) position the pliant membrane is configured to provide a seating surface for supporting a user (see Figure 1);  the chair being configured such that the left and right springs collectively support the entire weight of the left and right frames and the pliant membrane with the left and right frames in the expanded position and with a user seated on the seating surface (see Figures 5 and 7); the chair being configured such that a user seated on the seating surface with the left and right frames in the expanded position may move back and forth to move the left and right frames relative to the left and right bases between the left and right frame first and second positions (see Figure 7).

Regarding claim 11, note the left spring is fixedly secured to the left base support and the left frame support, and the right spring is fixedly secured to right base support and the right frame support.  See Figure 3.
Regarding claim 12, note the left spring constitutes a plate or a bar, and the right spring constitutes a plate or bar.  Note “leaf springs 49”, as set forth in line 21 of column 4.  Also note Figure 3.
Regarding claim 13, note the left base comprises a left front ground support (left 14) and a left rear ground support (13); the right base comprises a right front ground support (right 14) and a right rear ground support (right 13).
Regarding claim 14, note the left spring is fixedly secured to a forward portion of the left base and fixedly secured to a forward portion of the left frame; and the right spring is fixedly secured to a forward portion of the right base and fixedly secured to a forward portion of the right frame.  See Figures 2 and 3.
Regarding claim 17, note the chair is in a position (transitional position) between the left and right frame first and second positions, no portion of the left frame is in contact with the left base other than via the left spring, and no portion of the right frame is in contact with the right base other than via the right spring.  See Figure 7.
Regarding claim 18, note in operation, the chair is positioned on a support surface with the left and right  frames in the expanded position, the user is seated on the seating surface, the chair is in a position (transition) between the left and right frame first and second positions, no portion of the left frame is in direct contact with the left base and/or the support surface, and no 
Regarding claim 19, note the left base comprises a left rear ground support (left 13); and the right base comprises a right rear ground support (right 13).
Regarding claim 20, note the left spring is between the left frame and the left base; and the right spring is between the right frame and the right base.  See Figure 3.
Regarding claim 21, note the left spring and the left base are separate members connected (by 50) together; and the right spring and the right base are separate members connected (by 50) together.  See Figure 3.
The secondary reference teaches configuring a chair as foldable (see line 3 of column 1) and having a plurality of cross supports (front 40, 40, 46, 46 and rear 40, 40, 46, 46) being operatively pivotally connected to left and right frames (7, 7) to enable movement of the left and right frames between an expanded position (Figure 1) and a collapsed position (Figure 8), wherein in the expanded position the left frame is spaced from the right frame at a first distance, and in the collapsed position the left frame is spaced from the right frame at a second distance, the second distance being less than the first distance; wherein the plurality of cross supports comprise a pair (40, 40) of cross supports pivotally attached to each other in a crossed manner (see Figure 3); wherein the plurality of cross supports further comprises a plurality of linkages (each member 40 and 46 is a linkage).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the chair as foldable, and adding a plurality of cross supports that are operatively pivotally connected to the left and right frames to enable movement of the left and right frames between the use or expanded position and a collapsed position, wherein in the expanded position the left frame is spaced from the right frame at a first distance, and in the collapsed position the left frame is spaced from the right frame at a second .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A spring mounted rocking chair/seat assembly is shown by each of Mohr (0182845), Caddell (1488863), and Lukins (2537071).  Kundtz et al (2620859) shows a foldable rocking chair having a set of cross bars that connect lateral sides of the chair.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





mn					/MILTON NELSON JR/December 2, 2021                         Primary Examiner, Art Unit 3636